Citation Nr: 0301982	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

The propriety of the initial ratings assigned for the 
service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America








WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
RO that granted service connection for PTSD and assigned a 10 
percent evaluation, effective on March 13, 1998.  

In September 2000, a hearing was conducted in Washington, 
D.C. by the undersigned Member of the Board who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

Following the September 2000 hearing, the Board remanded this 
case in November 2000 for additional development.

In a February 2002 rating decision, the RO assigned a 50 
percent disabling rating from March 13, 1998, and a 70 
percent rating from January 22, 2001, for the service-
connected PTSD.  



FINDING OF FACT

In October 2002, following the remand action taken in 
November 2000 and prior to the promulgation of the decision 
by the Board in this appeal, the veteran submitted a 
statement indicating his intent to withdraw his current 
appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  

Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case. 38 U.S.C.A. § 7105(d).

In the case at hand, the veteran expressly withdrew his 
appeal.  This is certainly permissible under the Board's 
rules of practice so long as it was done in writing.  38 
C.F.R. § 20.204.  

Given the veteran's clear intent to withdraw as expressed in 
correspondence received in October 2002, further action by 
the Board is not appropriate.  38 U.S.C.A. § 7105(d).  



ORDER

The appeal concerning the propriety of the initial ratings 
assigned for the service-connected PTSD is dismissed.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

